DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 7/6/2022 and 3/24/2002 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Remarks
3.	In response to communications filed on 3/21/2022, claims 1-21 have been cancelled; no claims have been amended, and new claims 22-39 have been added per applicant’s request. Therefore, claims 22-39 are presently pending in the application.

Specification
4.	The specification is object to because:
	The abstract filed on 3/21/2022 is not in narrative form.  Correction is required.

5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Objections
6.	Claims 29-30 are objected to because of the following informalities:  Claims 29 and 30 are dependent upon canceled claim 21. For the purpose of examination, the office is interpreting that claims 29 and 30 are in fact dependent upon independent claim 22 and NOT canceled claim 21.  Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 22-39 are rejected under 35 U.S.C. 103 as being unpatentable over Garcea et al. (U.S. Patent No. 7,636,708), in view of Banerjee et al. (U.S. Patent Application Publication No. 2013/0346594).

As to claim 22, Garcea et al. teaches a method of analyzing metric data sets associated with a set of elements in a network, the method comprising: 
aggregating, at a first rate, a plurality of metric data sets associated with the set of network elements to generate a plurality of first aggregated results (See Garcea et al., Figures 4B and 5; Also see column 9, line 13–column 10, line 2, wherein Garcea discloses “gathering and aggregation of performance metric data. The metric monitor component 80 logs performance metric data periodically based on a predefined time interval to the data store 64. The performance metric data is stored in separate predefined time periods for each metric”); 
aggregating, at a second rate, the plurality of first aggregated results to generate a plurality of second aggregated results, the second rate being a lower rate than the first rate (See Garcea et al., Figures 4B and 5; Also see column 9, line 13–column 10, line 2, wherein Garcea discloses “The time aggregation component 81 then dynamically updates performance metric data for data of larger time periods and resolutions employing the ten second tables. FIG. 5 illustrates that the ten second data is aggregated up to one minute performance metric data {lower rate} 92B, 94B, 96B up to 100B, which is then aggregated to additional performance metric data, all the way up to one day performance metric data 92N, 94N, 96N up to 100N”).  
Garcea et al. teaches aggregating performance metrics at different time rates and storing them (See Garcea et al., Figures 4B and 5; also see column 9, line 13–column 10, line 2).  Garcea et al., however, does not explicitly teach analyzing the plurality of second aggregated results in order to monitor the set of network elements, the first and second aggregation operations performed to reduce amount of memory used to store metric data sets by producing aggregated results for the analyzing operation.
Banerjee et al.  teaches predictive alert threshold determination tool (See abstract), in which he teaches analyzing the plurality of second aggregated results in order to monitor the set of network elements, the first and second aggregation operations performed to reduce amount of memory used to store metric data sets by producing aggregated results for the analyzing operation (See Banerjee et al., paragraphs 4, 22, 117, wherein Banerjee discloses clustering performance metric {read on aggregating} wherein the clusters have a threshold condition and wherein Banerjee teaches “processor utilization values may be plotted using clustering for 82% utilization, 85% utilization, etc., and based on the relative similarity or dissimilarity of the processor utilization, cluster may be defined within the raw or derived metric data values. Thus, for example, a simple cluster may be generated that has a basic cluster definition rule of "processor utilization>80%." This cluster definition rule was not known prior to the clustering analysis being performed and thus, is a result of the clustering analysis operation providing insight into the collected metric data. The illustrative embodiments utilize such identified cluster definition rules to define new alert threshold rules or modify existing alert threshold rules”).
Garcea et al. and Banerjee et al. are from the analogous art of data aggregation and management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Garcea et al. and Banerjee et al. to have combined Garcea et al. and Banerjee et al.. The motivation to combine Garcea et al. and Banerjee et al. is to provide am improved method and system that would prevent resource capacity reaching saturation or nearing exhaustion within the computing system environment by means of an alert being generated (See Banerjee et al., paragraph 3). Therefore, it would have been obvious to one skilled in the art to combine Garcea et al. and Banerjee et al..

As to claims 23 and 32, Garcea et al. as modified, teaches analyzing the plurality of first aggregated results in order to monitor performance of the set of network elements (See Garcea et al., Figures 4B and 5; Also see column 9, line 13–column 10, line 2, wherein Garcea discloses “gathering and aggregation of performance metric data. The metric monitor component 80 logs performance metric data periodically based on a predefined time interval to the data store 64. The performance metric data is stored in separate predefined time periods for each metric”).  

As to claims 24 and 33, Garcea et al. as modified, teaches wherein the pluralities of the first and second aggregated results are stored in memory, and the analyzing comprises performing fast analytical operations on the plurality of the second aggregated results stored in memory in order to monitor the set of network elements (See Garcea et al., Figures 7a-7e; Also see column 11, line 3–column 12, line 51, wherein Garcea discloses “aggregation system 58 queries the members for specific time period event data for the particular time period requested. In step 310, the event data from multiple members 60 falling within the time period requested by the interface 56 is coalesced and stored temporarily in a virtual store).

As to claims 25 and 34, Garcea et al. as modified, teaches wherein the analyzing further comprises performing fast event detection operations on the plurality of second aggregated results stored in memory in order to identify events associated with the set of network elements (See Garcea et al., Figures 7a-7e; Also see column 11, line 3–column 12, line 51, wherein Garcea discloses “aggregation system 58 queries the members for specific time period event data for the particular time period requested. In step 310, the event data from multiple members 60 falling within the time period requested by the interface 56 is coalesced and stored temporarily in a virtual store).  

As to claims 26 and 35, Garcea et al. as modified, teaches storing the pluralities of first and second aggregated results to one or more database for subsequent queries (See Garcea et al., Figures 4B and 5; Also see column 9, line 25-column 10, line 2, wherein Garcea discloses “The metric aggregation system 82 will then access or query a particular performance metric data time resolution relating to the time period to be displayed for that metric over a single member or over all members”).    

As to claims 27 and 36, Garcea et al. as modified, teaches wherein the analyzing comprises: performing an analytical operation on the plurality of second aggregated results to monitor the set of network elements (See Garcea et al., Figures 4B and 5; Also see column 9, line 13–column 10, line 2, wherein Garcea discloses “gathering and aggregation of performance metric data. The metric monitor component 80 logs performance metric data periodically based on a predefined time interval to the data store 64. The performance metric data is stored in separate predefined time periods for each metric”); and performing event detection operation on the plurality of second aggregated results to identify events associated with the set of network elements (See Garcea et al., Figures 7a-7e; Also see column 11, line 3–column 12, line 51, wherein Garcea discloses “aggregation system 58 queries the members for specific time period event data for the particular time period requested. In step 310, the event data from multiple members 60 falling within the time period requested by the interface 56 is coalesced and stored temporarily in a virtual store).  

As to claims 28 and 37, Garcea et al. as modified, teaches wherein the analyzing comprises: performing an analytical operation on the plurality of first aggregated results to monitor the set of network elements (See Garcea et al., Figures 4B and 5; Also see column 9, line 13–column 10, line 2, wherein Garcea discloses “gathering and aggregation of performance metric data. The metric monitor component 80 logs performance metric data periodically based on a predefined time interval to the data store 64. The performance metric data is stored in separate predefined time periods for each metric”); and performing event detection operation on the plurality of first aggregated results to identify events associated with the set of network elements (See Garcea et al., Figures 7a-7e; Also see column 11, line 3–column 12, line 51, wherein Garcea discloses “aggregation system 58 queries the members for specific time period event data for the particular time period requested. In step 310, the event data from multiple members 60 falling within the time period requested by the interface 56 is coalesced and stored temporarily in a virtual store).  

As to claims 29 and 38, Garcea et al. as modified, teaches collecting the plurality of metric data sets from a plurality of sources in the network that collect metric data at different rates (See Garcea et al., Figures 4B and 5; Also see column 9, line 13–column 10, line 2, wherein Garcea discloses aggregating performance metrics at different rates. The example Garcea cited is aggregating at 10 seconds and could read as a first rate generating a first aggregating results and storing it). 

As to claims 30 and 39, Garcea et al. as modified, teaches storing the pluralities of the first and second aggregated results in memory (See Garcea et al., Figures 4B and 5; Also see column 9, line 13–column 10, line 2, wherein Garcea discloses aggregating performance metrics at different rates. The example Garcea cited is aggregating at 10 seconds and could read as a first rate generating a first aggregating results and storing it); aggregating, at a third rate, the plurality of second aggregated results to generate a plurality of third aggregated results, the third rate being a lower rate than the first and second rates; and analyzing the plurality of third aggregated results in order to monitor the set of network elements (See Garcea et al., Figures 4B and 5; Also see column 9, line 13–column 10, line 2, wherein Garcea discloses “The time aggregation component 81 then dynamically updates performance metric data for data of larger time periods and resolutions employing the ten second tables. FIG. 5 illustrates that the ten second data is aggregated up to one minute performance metric data {lower rate} 92B, 94B, 96B up to 100B, which is then aggregated to additional performance metric data, all the way up to one day performance metric data 92N, 94N, 96N up to 100N”).

As to claim 31 Garcea et al. teaches a non-transitory computer readable medium storing a program for analyzing metric data sets associated with a set of elements in a network, the program executable by a processing unit (See Garcea et al., column 13, lines 9-28, wherein Garcea discloses Computer medias), the program comprising sets of instructions for: 
aggregating, at a first rate, a plurality of metric data sets associated with the set of network elements to generate a plurality of first aggregated results (See Garcea et al., Figures 4B and 5; Also see column 9, line 13–column 10, line 2, wherein Garcea discloses “gathering and aggregation of performance metric data. The metric monitor component 80 logs performance metric data periodically based on a predefined time interval to the data store 64. The performance metric data is stored in separate predefined time periods for each metric”); 
aggregating, at a second rate, the plurality of first aggregated results to generate a plurality of second aggregated results, the second rate being a lower rate than the first rate (See Garcea et al., Figures 4B and 5; Also see column 9, line 13–column 10, line 2, wherein Garcea discloses “The time aggregation component 81 then dynamically updates performance metric data for data of larger time periods and resolutions employing the ten second tables. FIG. 5 illustrates that the ten second data is aggregated up to one minute performance metric data {lower rate} 92B, 94B, 96B up to 100B, which is then aggregated to additional performance metric data, all the way up to one day performance metric data 92N, 94N, 96N up to 100N”).  
Garcea et al. teaches aggregating performance metrics at different time rates and storing them (See Garcea et al., Figures 4B and 5; also see column 9, line 13–column 10, line 2).  Garcea et al., however, does not explicitly teach analyzing the plurality of second aggregated results in order to monitor the set of network elements, the first and second aggregation operations performed to reduce amount of memory used to store metric data sets by producing aggregated results for the analyzing operation.
Banerjee et al.  teaches predictive alert threshold determination tool (See abstract), in which he teaches analyzing the plurality of second aggregated results in order to monitor the set of network elements, the first and second aggregation operations performed to reduce amount of memory used to store metric data sets by producing aggregated results for the analyzing operation (See Banerjee et al., paragraphs 4, 22, 117, wherein Banerjee discloses clustering performance metric {read on aggregating} wherein the clusters have a threshold condition and wherein Banerjee teaches “processor utilization values may be plotted using clustering for 82% utilization, 85% utilization, etc., and based on the relative similarity or dissimilarity of the processor utilization, cluster may be defined within the raw or derived metric data values. Thus, for example, a simple cluster may be generated that has a basic cluster definition rule of "processor utilization>80%." This cluster definition rule was not known prior to the clustering analysis being performed and thus, is a result of the clustering analysis operation providing insight into the collected metric data. The illustrative embodiments utilize such identified cluster definition rules to define new alert threshold rules or modify existing alert threshold rules”).
Garcea et al. and Banerjee et al. are from the analogous art of data aggregation and management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Garcea et al. and Banerjee et al. to have combined Garcea et al. and Banerjee et al.. The motivation to combine Garcea et al. and Banerjee et al. is to provide am improved method and system that would prevent resource capacity reaching saturation or nearing exhaustion within the computing system environment by means of an alert being generated (See Banerjee et al., paragraph 3). Therefore, it would have been obvious to one skilled in the art to combine Garcea et al. and Banerjee et al..

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/17/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164